DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-21 were previously pending in this application.  The amendment filed 22 March 2021 has been entered and the following has occurred: Claims 1, 6, & 8-21 have been amended.  No claims have been cancelled.
Claims 1-21 remain pending in the application.

	















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claims recite subject matter within a statutory category as a process (claims 1-21) which recite steps of:
running and executing an application delivering a medical health platform connecting medical professionals and patients;
registering a user for the platform;
collecting new user information;
collecting medical plan information;
setting a plan and payment option;
recording a pharmacy selection;
creating an exam request;
recommending medical service providers and practice groups based on a user’s gender;
determining a chief complaint;
receiving any uploaded images;
creating a summary of the complaint;
displaying an appointment explainer;
placing a call to patient from a care coordinator;
facilitating a call to the patient from a doctor or other medical professional.
These steps of performing a tele-medicine appointment and varying steps that are typical of medical appointments such as collecting new user information or collecting medical plan information, etc., as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  The limitations presented amount to organizing activity by performing the tele-medicine software program for the user to receive medical guidance and appointments via a virtual environment which falls within the category of managing human behavior, social activities, teaching or following rules or instructions.  The user’s behaviors or social activities are effectively being managed by the tele-medicine software program providing a virtual rather than physical environment for the user to have social interaction with doctors and medical professionals and providing a recommendation to a specific medical service provider or practice group that would have otherwise been chosen by the user, as shown in MPEP 2106.04(a)(2)(II), therefore constitute certain methods of organizing human activity.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions), then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-21, reciting particular aspects of how tele-medicine guidance and approvals may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of an electronic device and display amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification p.6, ll. 9-12; p.14, ll. 9-16; see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of collecting new user information, medical plan information, plan and payment options, patient’s chief medical complaint or receiving uploaded images amounts to mere data gathering, recitation of creating an exam request and querying for a doctor based on the new user information, medical plan information, recommending medical service providers and practice groups based on a user’s gender, etc. amounts to selecting a particular data source or type of data to be manipulated, recitation of recording a pharmacy selection, creating a summary of the complaint, displaying an explainer screen, and facilitating calls between the patient and care coordinators, doctors or other medical professionals amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation facilitating a remote call between the patient and care coordinators, doctors, or other medical professionals effectively linking the disclosure to the tele-health/tele-medicine field, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-21, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2, 6-8, 13-15, 17, & 19-21, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 8, 11-14, 19, & 21, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2-21, which generally link the invention to the tele-health/tele-medicine field, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as collecting from a wirelessly connected device collecting new user information, medical plan information, plan and payment options, patient’s chief medical complaint or receiving uploaded images, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); calculating certain parameters to determine the optimal doctor or medical professional, recommending medical service providers and practice groups based on certain  user preferences, criteria,, etc. e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); updating any previously collected user information, updating and recommending lists of medical service providers and practice groups based on certain user preferences, criteria, etc., e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing new user information, medical plan information, plan and payment options, patient’s chief medical complaint or receiving uploaded images, storing lists of medical service providers and practice groups, storing user criteria/preferences, storing instructions to perform the abstract idea in the computerized environment, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-21, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in claims 2-10 & 13-21, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 8, 11-14, 19, & 21, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2, 5, 7, 9-10, 13, 15, 17, 19, 21 e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-21, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.


















Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-9, & 14-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ghani et al. (U.S. Patent Publication No. 20170116384)

Claim 1 –
Regarding Claim 1, Ghani discloses a computer implemented method for connecting members/patients with medical health provider and professionals, comprising the steps of:
running and executing an application delivering a medical health platform connecting medical professionals and patients on an electronic device (See Ghani Par [0028]-[0029] which discloses a system that connects patients and healthcare professionals via real-time communicating electronic devices and a patient health platform; See Ghani Par [0105] which discloses the images and video captured by the communication device being supplemental to in-person encounter with a medical provider);
registering a user for the platform (See Ghani Par [0031] which discloses users and patients being able to register with the platform/server and login to search for a desired physician);
collecting new user information
collecting medical plan information (See Ghani Par [0043] which discloses the user or patient information that is collected also including insurance or medical plan information corresponding to the patient with respect to pre-determined business rules to determine if the patient is qualified for free medical care);
setting a plan and payment option (See Ghani Par [0043] which discloses the user or patient information that is collected also including insurance or medical plan information corresponding to the patient with respect to pre-determined business rules to determine if the patient is qualified for free medical care);
recording a pharmacy selection (See Ghani Par [0082] which discloses the patient making the final decision whether or not to fill the prescription and directs the prescription to the pharmacy of his or her choice);
creating an exam request (See Ghani Par [0068] which discloses the patient being able to make an appointment or exam request by accessing the platform and requesting specific days or times at specific locations);
recommending medical service providers and practice groups based on a user’s gender (Under broadest reasonable interpretation, recommending medical service providers and practice groups based on a user’s gender can encompass the “providing or presenting of one or more providers and/or caregivers that match the customer’s specifications”, such as those criteria specifically relating to a user specified gender, as recited in Ghani Par [0068].  The broadest reasonable interpretation of “recommending medical service providers… based on a user’s gender” could either mean recommending service providers based on the gender of the user OR recommending service providers based on a specific gender of a service provider that is selected by the user which still constitutes a “user’s gender”.  Either interpretation is possible based on the manner in which the claim is currently written.  Therefore, Examiner is interpreting the limitation to have the latter interpretation of the “user’s gender” specifically 
determining a chief complaint (See Ghani Par [0128] which discloses the patient determining and entering a chief medical complaint and is queued in a virtual waiting room);
receiving any uploaded images (See Ghani Par [0088] which discloses transmitting audio and visual images such as uploaded images; See Ghani Par [0097] which discloses an onboard camera to capture an image and transmit the image; See Ghani Par [0105] which discloses the images and video captured by the communication device being supplemental to in-person encounter with a medical provider);
creating a summary of the complaint (See Ghani Par [0128] which discloses the patient determining and entering a chief medical complaint and is queued in a virtual waiting room and the physicians can review a list of patients in the virtual waiting room, including registration information and stated medical complaint/complaint summary);
displaying an appointment explainer screen display
placing a call to patient from a care coordinator (See Ghani Par [0028]-[0029] which discloses a system that connects patients and healthcare professionals via real-time communicating electronic devices and a patient health platform);
facilitating a call to the patient from a doctor or other medical professional (See Ghani Par [0028]-[0029] which discloses a system that connects patients and healthcare professionals via real-time communicating electronic devices and a patient health platform).

Claim 2 – 
Regarding Claim 2, Ghani discloses the method of Claim 1 in its entirety.  Ghani further discloses a method, wherein:
new user information includes:
phone number (See Ghani Par [0078] which discloses SMS messages being sent through to the patient’s mobile phone for appointment confirmation.  It is understood that if the patient is receiving SMS messages on their mobile phone via the system, that the system also collects the patient’s mobile phone number);
SMS confirmation (See Ghani Par [0078] which discloses SMS messages being sent through to the patient’s mobile phone for appointment confirmation);
full name (See Ghani Par [0097] which discloses the patient details including the patient’s full name);
date of birth (See Ghani Par [0073] which discloses the patient profile having biographical information);
zip code (See Ghani Par [0110] which discloses the patient providing a zip code to be used as a query criteria to match a patient with a physician); and
password (See Ghani Par [0128] which discloses part of the registration/login process including the consult server querying the patient for a username and password).
Claim 3 –
Regarding Claim 3, Ghani discloses the method of Claim 1 in its entirety.  Ghani further discloses a method, wherein:
a video call occurring inside the application on the platform, if required by state law (See Ghani Par [0105] which discloses the images and video captured by the communication device being supplemental to in-person encounter with a medical provider).

Claim 4 –
Regarding Claim 4, Ghani discloses the method of Claim 1 in its entirety.  Ghani further discloses a method comprising the step of:
submitting a prescription to a selected pharmacy (See Ghani Par [0082] which discloses the patient making the final decision whether or not to fill the prescription and directs the prescription to the pharmacy of his or her choice).

Claim 5 –
Regarding Claim 5, Ghani discloses the method of Claim 4 in its entirety.  Ghani further discloses a method, further comprising the step of:
sending a potential text to the patient through SMS to confirm the prescription being sent to a selected pharmacy (See Ghani Par [0078] which discloses SMS messages being sent through to the patient’s mobile phone for appointment confirmation; “to confirm the prescription…” is an intended use of the SMS functionalities of the system, and as long as the SMS functionalities of the system are taught, as seen in Ghani Par [0078] the limitation here is met).



Claim 8 –
Regarding Claim 8, Ghani discloses the method of Claim 1 in its entirety.  Ghani further discloses a method, further comprising the steps of:
a three screen display process where a user enters the reasons for seeking an examination and consultation with a medical professional (See Ghani Par [0128] which discloses the patient determining and entering a chief medical complaint and is queued in a virtual waiting room and the physicians can review a list of patients in the virtual waiting room, including registration information and stated medical complaint/complaint summary);
the user is presented with a list of common complaints from which a selection can be made, or alternatively, they can search for complaint or reason (See Ghani Par [0128] which discloses the patient determining and entering a chief medical complaint and is queued in a virtual waiting room and the physicians can review a list of patients in the virtual waiting room, including registration information and stated medical complaint/complaint summary);
the user will select the complaint or reason and then is provided with an opportunity to upload images, which may be helpful to their condition and a diagnosis (See Ghani Par [0128] which discloses the patient determining and entering a chief medical complaint and is queued in a virtual waiting room and the physicians can review a list of patients in the virtual waiting room, including registration information and stated medical complaint/complaint summary);
before submitting the information, the user must agree to a variety of terms and conditions (See Ghani Par [0086] discloses establishing a licensing agreement before submitting or being able to access, review, or submit information).
Claim 9 –
Regarding Claim 9, Ghani discloses the method of Claim 8 in its entirety.  Ghani further discloses a method, wherein:
the terms and conditions include HIPAA compliance terms, platform/application terms, provider terms, and video chat terms (See Ghani Par [0111] which discloses the patient completing serval forms and providing consent for varying terms and conditions such as, confidentiality (HIPAA), platform/application terms such as providing contact information, provider terms such as providing payment information and insurance information, and video chat terms for conducting a confidential telemedicine consultation).

Claim 14 –
Regarding Claim 14, Ghani discloses the method of Claim 1 in its entirety.  Ghani further discloses a method, wherein:
the three options a user has for selecting a pharmacy:
first using their devices GPS and a map, with a potential pharmacies notes as pins (See Ghani Par [0110] which discloses selecting a facility based on a provided zip code and proximity to said zip code; See Ghani Par [0082] which discloses the patient making the final decision whether or not to fill the prescription and directs the prescription to the pharmacy of his or her choice; See Par [0072] which discloses the platform also integrating with pharmacies based on a prescribed geographical range of the patient using GPS data),
by entering a zip code to locate the closest pharmacies if no GPS or map location is available (See Ghani Par [0110] which discloses selecting a facility based on a provided zip code and proximity to said zip code), and
selecting from a list based on either GPS location or zip codes inputs (See Ghani Par [0110] which discloses selecting a facility based on a provided zip code and 

Claim 15 –
Regarding Claim 15, Ghani discloses the method of Claim 1 in its entirety.  Ghani further discloses a method, wherein:
the user is provided with a single or family plan option, which includes information on what is covered by each (See Ghani Par [0077] which discloses the patient being able to select a payment plan depending on the patient’s situation, medical insurance, etc. and may elect to pay all of a portion of any balance due or to pay ahead to develop an account credit toward an upcoming transaction);
once a plan is selected then the names of the family members can be added, as well as an address and subscription service (See Ghani Par [0075] which discloses the ability to add one or more family members and select these family members to grant them certain rights related to the information available to the patient on the platform such as medical exam records/results and reports); and
once a plan is selected and all information entered, the final payment screen is displayed where the user will add credit card or other payment information (See Ghani Par [0031] which discloses the system being able to manage the payment to the physician which can be made directly by the patient or through an insurance plan; See Ghani Par [0077] which discloses the patient being able to select a payment plan depending on the patient’s situation, medical insurance, etc. and may elect to pay all of a portion of any balance due or to pay ahead to develop an account credit toward an upcoming transaction).
Claim 16 –
Regarding Claim 16, Ghani discloses the method of Claim 1 in its entirety.  Ghani further discloses a method, wherein:
the user’s request exam information is displayed and presented for review while the user waits for tele-connection with medical services professional (See Ghani Par [0128] which discloses the patient determining and entering a chief medical complaint and is queued in a virtual waiting room and the physicians can review a list of patients in the virtual waiting room, including registration information and stated medical complaint/complaint summary).

Claim 17 –
Regarding Claim 17, Ghani discloses the method of Claim 16 in its entirety.  Ghani further discloses a method, wherein:
while waiting for a medical services provider, the user can complete a medical history intake form or update any such form connected and stored across the platform with an electronic medical recorders provide (See Ghani Par [0073]-[0074] which discloses the patient completing a medical history intake or other form that is relevant to the appointment such as during the waiting room screen; See Ghani Par [0128] which discloses the patient determining and entering a chief medical complaint and is queued in a virtual waiting room and the physicians can review a list of patients in the virtual waiting room, including registration information and stated medical complaint/complaint summary);
the user is displayed a plurality of screens asking them to enter yes/no questions with respect to conditions, allergies, and other relevant question (See Ghani Par [0073]-[0074] which discloses the patient completing more forms that contain queries regarding his/her mood and other questions); and
once the intake of additional medical information has been completed, the user is displayed a waiting room screen notifying them of their wait time and any additional pertinent information (See Ghani Par [0128] which discloses the patient determining and entering a chief medical complaint and is queued in a virtual waiting room and the physicians can review a list of patients in the virtual waiting room, including registration information and stated medical complaint/complaint summary; See Ghani Par [0129] which discloses the waiting room possibly containing signals to indicate wait time).

Claim 18 –
Regarding Claim 18, Ghani discloses the method of claim 1 in its entirety.  Ghani further discloses a method, wherein:
a video call within the app is displayed to a user if required by state law, which is then followed up by a SMS text notification when any prescriptions prescribed as a result of the appointment have been filled by the selected pharmacy (See Ghani Par [0105] which discloses the images and video captured by the communication device being supplemental to in-person encounter with a medical provider; See Ghani Par [0078] which discloses SMS messages being sent through to the patient’s mobile phone for appointment confirmation; “to confirm the prescription…” is an intended use of the SMS functionalities of the system, and as long as the SMS functionalities of the system are taught, as seen in Ghani Par [0078] the limitation here is met).

Claim 19 –
Regarding Claim 19, Ghani discloses the method of Claim 1 in its entirety.  Ghani further discloses a method, further comprising the following steps for a subsequent visit or usage of the platform after creating an account:
a user selects the family member that is to be seen by a medical service provider (See Ghani Par [0075] which discloses adding family members to the platform for purposes of granting the family members the platform capabilities, access to medical information and reports, financial information, etc.);
the user either selects a chief complaint from a list of menus or by entering an unspecified complaint and can upload one or more images if/as necessary for assistance in being evaluated (See Ghani Par [0128] which discloses the patient determining and entering a chief medical complaint and is queued in a virtual waiting room and the physicians can review a list of patients in the virtual waiting room, including registration information and stated medical complaint/complaint summary);
the user is then offered the choice to select or confirm an existing pharmacy from either a map display or a list display of potential pharmacy options based on location (See Ghani Par [0082] which discloses the patient making the final decision whether or not to fill the prescription and directs the prescription to the pharmacy of his or her choice);
a biometric login is presented to the user while the system searches for and queues an available doctor to fulfill the request (See Ghani Par [0099] which discloses queueing an available doctor and that doctor viewing the patient’s details, including any present symptoms or complaints that will be relevant to the appointment).
while waiting for a doctor, the user can review all their previously entered information and selections to make changes or edits (See Ghani Par [0128] which discloses the patient determining and entering a chief medical complaint and is queued in a virtual waiting room and
once all previous information is confirmed and final, a static display is presented to the user while waiting for a medical professional (See Ghani Fig. 9 & Par [0109] which discloses a screen being displayed that will allow the patient and the doctor or medical professional to perform a rich multimedia consultation session).

Claim 20 –
Regarding Claim 20, Ghani discloses the method of Claim 19 in its entirety.  Ghani further discloses a method, wherein:
biometric confirmation of the requested exam can be provided either with touch identification or a facial identification or a standard phone number and password login may also be presented for verification, along with standard password recovery options (Since this claim is written in the alternative or suggesting that either the biometric confirmation of the requested exam OR a standard phone number and password login can be used, this limitation is met by Ghani Par [0128] which discloses part of the registration/login process including the consult server querying the patient for a username and password).

Claim 21 –
Regarding Claim 21, Ghani discloses the method of Claim 1 in its entirety.  Ghani further discloses a method, further comprising the steps for the application flow for reviewing past exams and making document notes:
the user selects a member of the user’s account to review the select user’s exam records
biometric confirmation of the requested exam can be provided either with touch identification or a facial identification or a standard phone number and password login may also be presented for verification along with standard password recovery options (Since this claim is written in the alternative or suggesting that either the biometric confirmation of the requested exam OR a standard phone number and password login can be used, this limitation is met by Ghani Par [0128] which discloses part of the registration/login process including the consult server querying the patient for a username and password);
a user can simply select from a list of present or past exams, the exam they would like to review (See Ghani Par [0065] which discloses the patient being able to access live care, past and present health reports, view and edit medical history, and more using the platform); and
once selected, the exam summary and any doctor notes will be displayed to the user (See Ghani Par [0071] which discloses the patient having access to medical reports that may contain clinical testing, lab results, and medical professional notes).












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7 & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ghani in view of Waterson et al. (U.S. Patent Publication No. 20140095196

Claim 6 –
Regarding Claim 6, Ghani discloses the method of Claim 1 in its entirety.  Ghani further discloses a method, further comprising the step of:
sending a confirmation code as a result of an SMS text sent to the user’s entered phone number (See Ghani Par [0078] which discloses being able to receive SMS messages, such as a resulting confirmation code, to a user’s mobile phone once given the patient’s mobile phone number).
Ghani does not explicitly disclose a method, wherein:
the first step in the new user methodology flow where an introduction video is played for the user/member/patient first to explain the functionality of the platform and how the process works before requesting the user to enter their phone number.
Ghani does disclose the system making use of video for purposes of the tele-health session, but does not explicitly disclose the system containing instructional videos to explain the functionality of the system.
Waterson does disclose a method, wherein the first step in the new user methodology flow where an introduction video is played for the user/member/patient first to explain the functionality of the platform and how the process works before requesting the user to enter their phone number (See Waterson Par [0148] & Par [0201] which discloses the ability of the system to initiate the process by showing instructional videos stored on the recorder before beginning).  The method of Waterson is directly applicable to the method of Ghani because both methods share limitations and capabilities, namely, they are both directed towards systems for integrating patient/doctor’s appointments into a purely virtual or remote setting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine what is taught in Ghani, with the instructional aspects of the videos taught in Waterson.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two references mentioned to effectively communicate and teach the user about how the tele-health system and process works.

Claim 7 –
Regarding Claim 7, Ghani and Waterson discloses the method of Claim 6 in its entirety.  Ghani further discloses a method, after establishing an account and entering all account information, further comprising the steps of:
presenting the user with a chief complaint series of screens for providing medical intake information (See Ghani Par [0128] which discloses the patient determining and entering a chief medical complaint and is queued in a virtual waiting room and the physicians can review a list of patients in the virtual waiting room, including registration information and stated medical complaint/complaint summary); and
collecting, processing, and providing to a medical professional medical intake information received as part of the platform’s connection process (See Ghani Par [0128] which discloses the patient determining and entering a chief medical complaint and is queued in a virtual 

Claim 11 –
Regarding Claim 11, Ghani and Waterson disclose the method of Claim 6 in its entirety.  Ghani further discloses a method, further comprising the step of:
at various times during the registration and exam requesting process the platform can recommend medical service providers and practice groups based on a user’s gender or simply provide them with the first available provider (Under broadest reasonable interpretation, recommending medical service providers and practice groups based on a user’s gender can encompass the “providing or presenting of one or more providers and/or caregivers that match the customer’s specifications”, such as those criteria specifically relating to a user specified gender, as recited in Ghani Par [0068].  The broadest reasonable interpretation of “recommending medical service providers… based on a user’s gender” could either mean recommending service providers based on the gender of the user OR recommending service providers based on a specific gender of a service provider that is selected by the user which still constitutes a “user’s gender”.  Either interpretation is possible based on the manner in which the claim is currently written.  Therefore, Examiner is interpreting the limitation to have the latter interpretation of the “user’s gender” specifically being a gender that the user specifies in a system, such as that of a medical service provider or caregiver.  While Applicant may be seeking the specific interpretation of the Claim to read as the recommending services being based on the gender of the user specifically, the broadest reasonable interpretation of the claim, as currently drafted, allows for either interpretation presented above;  Therefore, see Ghani Par [0068] which discloses the system being able to search for healthcare professionals for the patient based on varying criteria such as specialty, cost, gender, practice location by city, state, region, country, proximity to clinic, affiliation, 

Claim 12 –
Regarding Claim 12, Ghani and Waterson disclose the method of Claim 11 in its entirety.  Ghani further discloses a method, wherein:
the user can set up the platform to limit services to be provider from a preferred gender of medical professional set by the user and the system can offer or suggest services to be provided by a certain gender based on intake information (Under broadest reasonable interpretation, recommending medical service providers and practice groups based on a user’s gender can encompass the “providing or presenting of one or more providers and/or caregivers that match the customer’s specifications”, such as those criteria specifically relating to a user specified gender, as recited in Ghani Par [0068].  The broadest reasonable interpretation of “recommending medical service providers… based on a user’s gender” could either mean recommending service providers based on the gender of the user OR recommending service providers based on a specific gender of a service provider that is selected by the user which still constitutes a “user’s gender”.  Either interpretation is possible based on the manner in which the claim is currently written.  Therefore, Examiner is interpreting the limitation to have the latter interpretation of the “user’s gender” specifically being a gender that the user specifies in a system, such as that of a medical service provider or caregiver.  While Applicant may be seeking the specific interpretation of the Claim to read as the recommending services being based on the gender of the user specifically, the broadest reasonable interpretation of the claim, as currently drafted, allows for either interpretation presented above;  Therefore, see Ghani Par [0068] which discloses the system being able to 

Claim 13 –
Regarding Claim 13, Ghani and Waterson disclose the method of Claim 12 in its entirety.  Ghani further discloses a method, wherein:
intake information includes the sex of the user requesting an exam, the type of exam, user preferences or any number of other factors or considerations based on intake information, medical records, past exams, exam notes, or any criteria or combination of criteria or information provided to the platform by the user (See Ghani Par [0068] which discloses the user setting up the platform to query certain medical providers based on specialty, cost, gender, practice location by city, state, region, country, proximity to clinic, affiliation, spoke language, quality ranking, etc.; See Ghani Par [0127] which discloses the use of varying criteria such as demographic information of the patient, physician, or specialist such as gender to pair the patient with an optimal care provider).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ghani in view of Fried et al. (U.S. Patent Publication No. 20180070820)

Claim 10 –
Regarding Claim 10
the HIPAA compliance terms and T&C for the platform/application are typically only asked the first time unless there is a change to them, and they can be viewed individually at any time while a user is logged into the platform/application 
While Ghani does disclose the use of forms upon registering for the patient portal service, Ghani does not explicitly disclose the terms and conditions/HIPAA compliance specifically being asked once and being able to be viewed at any time.

Fried does discloses a method, wherein the HIPAA compliance terms and T&C for the platform/application are typically only asked the first time unless there is a change to them, and they can be viewed individually at any time while a user is logged into the platform/application (See Fried Par [0251]-[0252] which discloses the system presenting patients that log on for the first time being met with terms and conditions, privacy policy, and other forms to fill out upon first registering for the patient portal service and being able to view said T&C’s, privacy policy, and forms upon logging into the patient portal amongst other personal information).  The method of Fried is directly applicable to the method of Ghani because both methods share limitations and capabilities, namely, they are both directed towards systems for integrating patient/doctor’s appointments into a purely virtual or remote setting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine what is taught in Ghani regarding the use of forms upon registering for the patient portal service to also include the HIPAA compliance terms and T&C for the platform/application are typically only being asked for upon the first time logging in and these items being able to be viewed individually at any time while a user is logged into the platform/application, as disclosed by Fried.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these two references to ensure secure and legal use of the patient portal in the remote setting without having to query the patient every time he/she logs in (See Fried Par [0251]-[0252]).

Response to Arguments
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive. 
Regarding Claim Objections of Claims 1, 6, 8, 9, 10, 13, & 18-19, Applicant argues on pp. 9 of Arguments/Remarks that the Claims have now been amended to correct each objection and therefore the objections should be withdrawn.  Examiner agrees with Applicant’s arguments.  Accordingly, the Claim objections of Claims 1, 6, 8, 9, 10, 13, & 18-19 have been withdrawn.
Regarding 35 U.S.C. 112(b) rejections of Claims 9-10 & 16 (original claims 8-9 & 15), Applicant argues on pp. 9-10 of Arguments/Remarks that the Claims have been amended to correct the claim numbering issues, as well as, clear up any ambiguous language.  Examiner agrees with Applicant’s arguments.  Accordingly, the 35 U.S.C. 112(b) rejections of Claims 9-10 & 16 have been withdrawn.
Regarding 35 U.S.C. 101 rejections of Claims 1-21, Applicant argues on pp. 10-12 & part of p. 15 of Arguments/Remarks that Applicant has amended the Claims, where the hardware components perform the process/method steps so that the there is a particular transformation or a machine that is being transformed by the process/method such as what is similarly argued in re Bilski (545 F.3d 943).  Examiner respectfully disagrees with Applicant.  While in re Bilski discusses certain specific subject matter being eligible when the subject matter presents a transformation and reduction of an article to a different state or thing”, Examiner points to Cybersource (654 F.3d 1366-1370) in which, the courts opined that “the mere manipulation or reorganization of data, however, does not satisfy the transformation prong in the machine-or-transformation test”.  In the instant application, the Claims present an application for delivering a medical health platform connecting medical professionals and patients on an electronic device including collecting new user information, collecting medical plan information, setting a plan and payment option, recording a pharmacy selection, determining a chief complain, receiving any uploaded images, creating a summary of the complaint and then manipulating said collected/received data to generate a recommendation of medical service providers and practice groups.  There is no evidence that Claims 1-21 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 101 rejections of Claims 1-21, Applicant further argues on pp. 12-15 of Arguments/Remarks that the practical application of the invention is clearly stated in the specification as for connecting members/patients with medical health provider and professionals.  Applicant further contends that “Examiner ignores the actual claim limitation ‘running and executing an application delivering a medical health platform connecting medical professional and patients on an electronic device’ found in Claim 1 and ‘at various times during the registration and exam requesting process the platform can recommend medical service providers and practice groups based on a user’s gender or simply provide them with the first available provider’ found in Claim 11.  Examiner respectfully disagrees with Applicant.  The limitations that Applicant presents are not ignored, rather all parts of each Claim had been considered in the 35 U.S.C. 101 framework both in terms of prong 1 and prongs 2a & 2b.  The first limitation of “running and executing an application… on an electronic device” merely amounts to limitations to “apply” or implement the abstract idea on a computer or computerized environment.  As discussed in the step 2a framework of the previous and current office actions of the independent claims, an electronic device merely amounts to instructions to apply an exception and Examiner further pointed to Applicant’s specification p. 6, ll. 9-12 for further description/particularities of said electronic device.  Applicant defines the electronic device as ANY computer, phone, computing device that is comprised of a batter display, circuit board and processor that is capable of processing or executing software, such as smart phones, laptop computer, and table PC’s.  Clearly the additional limitation of the electronic device is being recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention.  Next, Claims 1-21 remain rejected under 35 U.S.C. 101. 
Regarding 35 U.S.C. 102 rejections of Claims 1-5, 8-9, & 14-21, Applicant argues on pp. 15-16 of Arguments/Remarks that the newly amended independent Claim 1 overcomes previously cited portions of Ghani with the newly added limitation “recommending medical service providers and practice groups based on a user's gender”.  Examiner agrees with Applicant’s arguments.  Accordingly, the 35 U.S.C. 102 rejections of 1-5, 8-9, & 14-21 have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Ghani.  It has been determined that while the previously cited portions of Ghani do not specifically address “recommending medical service providers and practice groups based on a user’s gender”, newly cited portions Ghani Par [0068] & Ghani Par [0127] do address “recommending medical service providers and practice groups based on a user’s gender” and effectively read on the newly amended limitation.  Please see the 35 U.S.C. 102 rejection of Claim 1 above for more Claims 1-5, 8-9, & 14-2 remain rejected under 35 U.S.C. 102 over the new grounds of rejection made in view of Ghani as presented above.
Regarding 35 U.S.C. 103 rejections of Claim 7, Applicant argues on pp. 17 of Arguments/Remarks that because independent Claim 1 is purportedly allowable over the art, Claim 7, which is dependent from independent Claim 1 should also be allowable over the art.  Examiner respectfully disagrees with Applicant.  As presented above, Claim 1 is still rejected under 35 U.S.C. 102 in view of Ghani.  As such, Claim 7, which is dependent from rejected, independent Claim 1, remains rejected under 35 U.S.C. 103 over Ghani in view of Waterson.
Regarding 35 U.S.C. 103 rejections of Claim 6, Applicant argues on pp. 17 of Arguments/Remarks that Waterson Par [0148] does not teach “an introduction video is played for the user/member/patient/ first to explain the functionality of the platform and how the process works before requesting the user to enter their phone number” because there is purportedly no mention, teaching, or suggestion that “an introduction video is played for the user/member/patient first to explain the functionality of the platform.  Rather, Applicant argues, Waterson Par [0148] & Par [0201] merely recites “instructional videos that are directed to presenting an insurance payment, or other “card” to a device or card terminal”, and therefore the 35 U.S.C. 103 rejections of Claim 6 should be withdrawn.  Examiner respectfully disagrees with Applicant.  Waterson Par [0148] & Par [0201] specifically discloses an instructional or introductory video via a video terminal.  Applicant is correct in arguing that Waterson Par [0148] & Par [0201] does not explicitly disclose instructional or introductory video for the purpose of explaining the functionality of the platform, however, this is an intended results of the limitation, and as set forth in MPEP 2173.05(g), without reciting the particular structure, machine or steps that accomplish or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.  Accordingly, Waterson merely has to recite the presenting of an instructional or introductory through some visual medium in order to accomplish the result of possibly playing a video for the user/member/patient to explain the functionality of the platform, such as described in Waterson Par Claim 6 remains rejected under 35 U.S.C. 103 over Ghani in view of Waterson.
Regarding 35 U.S.C. 103 rejections of Claims 11 & 12, Applicant argues on pp. 18 of Arguments/Remarks that the present invention is specifically claiming “recommending medical service providers and practice groups based on a user’s gender” and this limitation is not disclosed in Ghani Par [0068] as previously cited.  Examiner respectfully disagrees with Applicant.  In Ghani Par [0068], Ghani makes mention of “presenting one or more providers and/or caregivers that match the customer’s specifications, which include criteria such as specialty, cost, gender,… etc.”   Under broadest reasonable interpretation, recommending medical service providers and practice groups based on a user’s gender can encompass the “providing or presenting of one or more providers and/or caregivers that match the customer’s specifications”, such as those criteria specifically relating to a user specified gender, as recited in Ghani Par [0068].  The broadest reasonable interpretation of “recommending medical service providers… based on a user’s gender” could either mean recommending service providers based on the gender of the user OR recommending service providers based on a specific gender of a service provider that is selected by the user which still constitutes a “user’s gender”.  Either interpretation is possible based on the manner in which the claim is currently written.  Therefore, Examiner is interpreting the limitation to have the latter interpretation of the “user’s gender” specifically being a gender that the user specifies in a system, such as that of a medical service provider or caregiver.  While Applicant may be seeking the specific interpretation of the Claim to read as the recommending services being based on the gender of the user specifically, the broadest reasonable interpretation of the claim, as currently drafted, allows for either interpretation presented above.  Accordingly, Claims 11 & 12 remain rejected under 35 U.S.C. 103 over Ghani in view of Waterson.  Further, even if the claim was amended to further recite a the gender of the patient specifically, rather than a gender that is selected by the user, such as that of a medical practitioner, etc.,  see Sellars and Zebarjadi which both disclose such embodiments.
Regarding 35 U.S.C. 103 rejections of Claims 6-7, 11 & 12, Applicant further argues on pp. 19-21 of Arguments/Remarks that a person of ordinary skill in the art not find it obvious to try or to combine Claim 6, because Waterson merely teaches showing an instruction video on how to present a card in a management “cabin” and how to use chair and other apparatus presented in the “cabin” none of which is used by the present invention nor Ghani for the delivery of tele-medicine services.  It is unclear whether Applicant is arguing the relevancy of applying Waterson to Ghani, or if Applicant is arguing that the rationale for supporting an obviousness-type rejection is not sufficient.  In either manner, Examiner respectfully disagrees with Applicant.  Regarding the argument of the relevancy of applying Waterson to Ghani, as presented in the previous and current office actions, Waterson is relevant to Ghani because both disclosures share limitations and capabilities, namely, they are both directed towards systems for integrating patient/doctor’s appointments into a purely virtual or remote setting (See Waterson Par [0054] for examples of relevancy to Ghani, which discloses the cabins specifically being tele-health cabins that provide users seeking primary healthcare where users may connect to hospital-based MCCs via a bi-directional telecommunications link where qualified nurse practitioners, doctors, and other medical practitioners may provide face-to-face health consultations).  Regarding the argument of the rationale for supporting an obviousness-type rejection not being sufficient, but as provided in the previous and current office actions, in Claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine what is taught in Ghani, with the instructional aspects of the videos taught in Waterson to effectively communicate and teach the user about how the tele-health system and process works.  Examiner fails to see how this is not sufficient for supporting an obviousness-type rejection because as set forth in KSR, if some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, then the conclusion of obviousness is supported.  As shown above, there is a clear teaching, suggestion, or motivation in the prior that would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the instantly claimed invention.  Accordingly, Claims 6-7, 11 & 12
Regarding 35 U.S.C. 103 rejection of Claim 13, Applicant argues on pp. 21 of Arguments/Remarks that because independent Claim 1 is purportedly allowable over the art, Claim 13, which is dependent from independent Claim 1 should also be allowable over the art.  Examiner respectfully disagrees with Applicant.  As presented above, Claim 1 is still rejected under 35 U.S.C. 102 in view of Ghani.  As such, Claim 13, which is dependent from rejected, independent Claim 1, remains rejected under 35 U.S.C. 103 over Ghani in view of Waterson.
Regarding 35 U.S.C. 103 rejection of Claim 10, Applicant argues on pp. 21 that because independent Claim 1 is purportedly allowable over the art, Claim 10, which is dependent from independent Claim 1 should also be allowable over the art.  Examiner respectfully disagrees with Applicant.  As presented above, Claim 1 is still rejected under 35 U.S.C. 102 in view of Ghani.  As such, Claim 10, which is dependent from rejected, independent Claim 1, remains rejected under 35 U.S.C. 103 over Ghani in view of Fried.














Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sellars et al. (U.S. Patent Publication No. 20160055302) discloses a medical suggestion platform that identifies information related to any patient care dimension such as patient’s age, gender, diagnosis, etc., and provides a specific medical suggestion/recommendation based on said patient information
Zebarjadi et al. (U.S. Patent Publication No. 20150371350) discloses a system for doctors to be matched with patients based on varying patient information such as age, gender, diagnosis, medical problems, ailments, language skills, or many other criteria, and provides bi-directional communication between the doctor and patient, as well as, allowing for the collection of relevant information, recording of medical records, managing of communications, processing of billing, navigation of a user to a patient location or doctor location, etc.
Phillips et al. (U.S. Patent Publication No. 20140180715) discloses a system for providing a professional community for conducting virtual consultations with a user or patient, and the system can filter suggested professionals based in a report based on specialties, languages spoken, genders, educational credentials, rates, or plenty of other filtering criteria
Campbell et al. (U.S. Patent Publication No. 20130096937) discloses a system for conveying a medical provider’s knowledge base and interaction website and pairing said medical provider(s) to patient(s) based on patient information such as medical condition, ailment, gender, age, etc., and based on medical provider specialty, gender, field of medicine, etc.
Lee et al. (U.S. Patent Publication No. 20120166226) discloses a medical record system for displaying data related to a patient on an electronic device, and gathering information related to a patient such as medical records, disease states, medication, treatment protocols, age, 
Fierro et al. (U.S. Patent Publication No. 20110184748) discloses  a system for helping patients manage their healthcare by receiving information about the patient such as gender, diagnosis, conditions, ailments, etc., and suggesting and scheduling the patient with a specific healthcare provider or practice based on the received information
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER JOSEPH RASNIC whose telephone number is 571-270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        06/23/21

/JONATHAN DURANT/Primary Examiner, Art Unit 3626